The opinion of the court was delivered, January 20th 1868, by
Thompson, C. J.
The debt sued for was a debt contracted in England, or rather the balance of a debt contracted and partially liquidated there by returns in quercitron bark. In the absence of any understanding to the contrary the balance was due and payable there. This being so, it was payable in the legal currency of the country, denominated pounds, shillings and pence, and the representative of gold. Of course, as any payment obtained here would be payable in legal tender notes, the value of the gold in legal tenders, with interest, would be what in amount the judgment should be. The lex loci contractus must control in interpreting the contract: Allshouse v. Ramsay, 6 Whart. 331; Watson v. Brewster, 1 Barr 381, and authorities cited by the defendant in error. This view of the case is sufficient to affirm the judgment without reference to any question arising on our Legal Tender Acts.
The judgment being right in amount is affirmed.